Citation Nr: 1805745	
Decision Date: 01/30/18    Archive Date: 02/07/18

DOCKET NO.  11-11 650	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to a compensable initial disability rating for service-connected bilateral epididymitis, claimed as left testicle pain disability.

2.  Entitlement to a compensable initial disability rating for service-connected costochondritis, claimed as chest pain and ribs pain disability.

3.  Entitlement to a compensable initial disability rating for service-connected clinical intermitted gastroesophageal reflux disease; hiatal hernia, claimed as abdomen discomfort disability.

4.  Entitlement to service connection for prostate hypertrophy condition.

5.  Entitlement to service connection for the right ankle, claimed as painful joint.

6.  Entitlement to service connection for the left ankle, claimed as painful joints.

7.  Entitlement to service connection for right wrist tendinitis, claimed as painful joints.

8.  Entitlement to service connection for left wrist tendinitis, claimed as painful joints.

9.  Entitlement to service connection for a right shoulder condition, claimed as painful joints.

10.  Entitlement to service connection for degenerative joint disease of the left shoulder.

11.  Entitlement to service connection for a breathing-related sleep disorder.

12.  Entitlement to service connection for left elbow arthritis and ethesopathic changes of the left olecranon by x-rays, also claimed as painful joints.

13.  Entitlement to service connection for right elbow lateral epicondylitis, claimed as painful joints.

14.  Entitlement to service connection for right knee patellofemoral syndrome, claimed as painful joints.

15.  Entitlement to service connection for left knee enthesopathic changes of the left quadriceps tendon by x-rays, also claimed as painful joints.

16.  Entitlement to service connection for a right foot disability.

17.  Entitlement to service connection for mild depression.

18.  Entitlement to service connection for erectile dysfunction.


REPRESENTATION

Veteran represented by:	Jeany Mark, Attorney


ATTORNEY FOR THE BOARD

E. F. Brandau, Associate Counsel


INTRODUCTION

The Veteran has active duty service in the United States Army from January 1975 to May 1978, and from August 1981 to July 2004, with additional time served in the Army National Guard.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a June 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Regrettably, remand is necessary for proper development of the issues.  Preliminarily, the Board notes that there may be some outstanding VA treatment records that have not been associated with the claims file.  The Veteran indicated in April 2009 that he received treatment at the Ponce VA clinic, and in June 2011 he reported that he also received treatment at the Mayaguez VA clinic, San Juan VA Medical Center, and Bronx VA Medical Center.  Presently, the claims file contains VA treatment notes from February 2010 to March 2011, as well as a few VA treatment records from 2015.  Based on the Veteran's statements the Board finds that there may be some VA treatment records that have not been associated with the claims file.  Therefore on remand the AOJ should ensure that all outstanding VA treatment records from the different facilities have been associated with the claims file.  The Veteran should also be provided the opportunity to submit any updated private treatment records as well.

Additionally, the Board notes that the Veteran was issued a Statement of the Case in connection with these claims in April 2011.  Thereafter, additional evidence relevant to the claims was added to the record, to include VA treatment records.  There has been no waiver of AOJ review of the new evidence.  Moreover, the VA treatment records were not submitted by the Veteran and relevant evidence was added to the file prior to transfer of the file to the Board.  Therefore, there is no basis for a waiver of AOJ review of the evidence and a Supplemental Statement of the Case must be issued.  38 C.F.R. §§ 19.31, 19.37, 20.1304 (2017).  Thus, these claims must be remanded.  

The Board notes that there are several treatment notes in Spanish which need to be translated into English when the case returns to the AOJ.

Accordingly, the case is REMANDED for the following actions:

1.  Obtain and associate with the record VA treatment records for the Veteran dated from his separation in July 2004 to present, to include any from the Ponce VA clinic, the Mayaguez VA clinic, San Juan VA Medical Center, and Bronx VA Medical Center.  All actions to obtain the requested records should be fully documented in the claims file.  If they cannot be located or no such records exist, the Veteran and his attorney should be so notified in writing.  

2.  With the Veteran's assistance, obtain and associate with the record any outstanding private treatment records.  All actions to obtain the requested records should be fully documented in the claims file.  If they cannot be located or no such records exist, the Veteran and his attorney should be so notified in writing.  

3.  Ensure that any evidence in Spanish is translated into English and the translation associated with the record, to specifically include a September 1986 statement in support of claim and multiple private MRI reports from March 1998.

4.  After all updated treatment records have been associated with the claims file review the record to determine if any additional development, including but not limited to addendum medical opinions, is needed.  Any necessary development should be accomplished.

5.  After completing the above, readjudicate the claims.  If any benefits sought remain denied, provide a Supplemental Statement of the Case to the Veteran and his attorney and return the appeal to the Board for appellate review, after the Veteran has had an adequate opportunity to respond.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).







These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




_________________________________________________
Nathan Kroes
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




